Order, Supreme Court, New York County (Charles Ramos, J.), entered September 6, 1995 which granted defendant’s motion for summary judgment dismissing the first and second causes of action and denied plaintiff’s cross motion for partial summary judgment on its first and second causes of action in the amount of $154,527, unanimously affirmed, without costs.
In calling a special shareholders’ meeting, plaintiffs’ board of directors advised the shareholders that they were to vote on *150amending their proprietary leases to provide for a new flip tax. The procedure employed by the board was flawed in that the First Amendment to the Offering Plan specifically provided that any increase in the flip tax would only be permitted by amendment to the by-laws voted on by the shareholders. Thus, any vote at this shareholders’ meeting was ineffective and the alleged misstatement of the vote total by defendant was not the proximate cause of any damages incurred by plaintiff. Plaintiff also claims that had it known earlier that the new flip tax did not pass, it would have continued the pre-existing flip tax, which it was empowered to do without a shareholder vote. Plaintiff’s claim that it was thereby damaged by being deprived of the opportunity to do so for nine months is speculative and insufficient to support any claim of damages. Concur — Murphy, P. J., Wallach, Ross, Nardelli and Williams, JJ.